 In the Matter of WICKHAM PACKING COMPANY,EMPLOYERandINTER-NATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OF AMERICA, LOCAL 886,A. F. L.Case No. 16-RC--45.Decided January10, 1949DECISIONANDORDEROn September 24, 1948, pursuant to a "Stipulation for Certificationupon Consent Election," an election by secret ballot was conductedunder the direction and supervision of the Regional Director for theSixteenthRegion.Upon the conclusion of the election, a Tally ofBallots was furnished the parties in accordance with theRules andRegulationsof the Board.The Tally shows that 21 ballots were cast, of which 9 were for and11 against the Petitioner, and 1 was challenged.On September 29, 1948, the Petitioner filed objections to the con-duct of the election and conduct of the Employer affecting the resultsof the election.On November 26, 1948, and on December 13, 1948, theRegionalDirector made his Report and Supplemental Report, on Objections,which were served on all parties to this proceeding. In his Reportsthe Regional Director found that, although some of the charges werenot substantiated, there was ample evidence to support the Petitioner'scharge that the Employer's conduct was such as to interfere with thefree choice of the employees in the selection of a representative forthe purposes of collective bargaining, and recommended that a newelection be directed.No exceptions having been taken by the parties to the Report or theSupplemental Report on Objections, as provided in the Board'sRulesand Regulations-Series 5, Section 203.61, as amended, we adopt thefindings of the Regional Director.Accordingly, we shall set theelection aside and shall direct a new election when the RegionalDirector advises the Board that the circumstances permit a free choiceof representatives among the Employer's employees.81 N. L. R. B., No. 12.70 WICKHAM PACKING COMPANYORDER71IT IS HEREBY oRDERmthat the election of September 24, 1948, con-ducted among employees of Wickham Packing Company, Ada, Okla-homa, be, and it hereby is, set aside.CHAIRMAN HERZOG and MEMBER HOUSTON took no part in the con-sideration of the above Decision and Order.